Citation Nr: 1543602	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2012, the Veteran testified by videoconference before the undersigned Veterans law judge.  A transcript of that hearing is of record.

An April 2015 rating decision granted service connection for left ear hearing loss.  Therefore, the claim for service connection for a left ear hearing loss disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  An April 2015 supplemental statement of the case denied service connection for a right ear hearing loss disability, therefore the Board finds that service connection for right ear hearing loss disability is still before the Board.  

In March 2014, the Board remanded this matter for additional development.  The Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

Right ear hearing loss was not shown during service or until many years later; and the competent medical evidence is against a finding of any relationship to service.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in a letter dated in October 2010.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative, since the September 2010 and September 2014 statement of the case, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, specifically a March 2015 audiological exam.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that he has right ear hearing loss as a resulted of noise exposure during service.  The Board concedes acoustic trauma during service, as service connection has been established for tinnitus and left ear hearing loss based on noise exposure during service.  

The Veteran has submitted statements from himself and his spouse that report that he had normal hearing before service and after separation his hearing deteriorated.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

Sensorineural hearing loss is subject to service connection based up a continuity of symptomatology as an organic disease of the nervous system.  38 C.F.R. 3.303(b) (2015).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connections based upon the continuity of symptomatology.  Accordingly, the Veteran's claims of continuity of symptomatology have been considered and addressed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, where hearing loss that is an organic disease of the nervous system manifested to a compensable degree within one year following separation from service, service connection shall be granted on the presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2015).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2015).

On May 1969 enlistment examination, the Veteran's audiometric test results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
10
20
LEFT
15
-5
0
20
35

On the Veteran's November 1971 separation examination, the Veteran's audiometric test results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
30
25
10
20
10

A May 2014 VA examination report shows that the Veteran was diagnosed with bilateral sensorineural hearing loss and audiometric test results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
25
50
40
LEFT
35
40
15
35
35

A March 2015 VA examination report shows that the Veteran was diagnosed with bilateral sensorineural hearing loss and audiometric test results were:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
30
45
45
LEFT
40
45
20
30
35

The examiner opined that the Veteran right ear hearing loss was not as likely as not caused by or related to an event in service.  The examiner reported that the Veteran entered the Army in April 1970 and exited in November 1971.  The Veteran's entrance audiological examination was within normal limits as was his exit audiological exam which showed no significant thresholds shifts.  The examiner noted that the Veteran worked with heavy equipment building roads during service and was exposed to explosions from gunfire, grenades, M-60s, rockets, machine guns, cannons, M-14s, tanks, and claymore mines.  However, the examiner opined that even when conceding noise exposure, it remained not as likely as not that the Veteran's hearing loss in his right ear was due to some event or noise exposure in the Army.  The examiner reported that the Veteran's hearing had not gotten worse by more than 10 decibels from his entrance to exit physical in at least one of the ratable frequencies.  According to literature, noted as Carhart & Jerger: Preferred Method for Clinical Determination of Pure-Tone Thresholds, JSHD 24, 330-345 (1959), one could expect a threshold change to vary from test to test for as much as 10 decibels.  Therefore, for a threshold shift to be considered a significant change, it must change more than 10 decibels.  Since the Veteran's hearing loss had not changed more than 10 decibels during service, it was not as likely as not there had been a significant change in hearing.  The examiner also referenced that the National Institute for Occupational Safety and Health (NIOSH) recommended that a significant threshold shift was defined as a 15 decibel shift or more at any one frequency of 500 Hertz to 4000 Hertz.  Therefore, as no threshold shifts were shown during service, the examiner noted that it was not as likely as not that the Veteran's current hearing loss was from service noise exposure. 

During the same examination, the examiner did found that the Veteran's left ear hearing loss disability was related to active service.  The examiner also noted that the Veteran's spouse provided a statement that the Veteran's hearing was worse when he returned from Vietnam.  

The Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.

Evidence weighing against the claim includes the fact that the service medical records do not show any decrease in right ear hearing.  Most notable is the November 1971 separation audiological examination that showed normal right ear hearing, as noted by the VA examiner in finding against a connection to service.  Further, post-service medical records do not show any complaint of or treatment for hearing loss until many years after service, well beyond the presumptive period for establishing service connection for sensorineural hearing loss as a chronic disease. 38 C.F.R. §§ 3.307, 3.309 (2015).  There is no evidence contemporaneous with service from any source to affirmatively show that right ear hearing loss was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss in service is not established in this case.  38 C.F.R. § 3.303(b) (2015).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing hearing loss disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2015).

On the question of a medical nexus or causation, the VA examiner in March 2015 determined, essentially, that the Veteran's right ear hearing loss was less likely than not related to in-service noise exposure.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service and discussed the onset of symptoms of hearing problems, as reported by the Veteran and his spouse.  The examiner explained that there was no evidence of hearing loss in service and that threshold shifts during service were not significant enough to be interpreted as hearing loss.  A rationale was provided for the opinion that also referenced medical literature.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

Again, the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and service weighs against the claim.  The Board finds that the March 2015 VA examiner's opinion is the most probative evidence, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran and his spouse as to the actual onset of symptoms, and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion).  Moreover, the Veteran has not submitted any contrary competent evidence linking right ear hearing loss to service.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claims are his own lay statements and those of his spouse.  In this case, the Board notes that the March 2015 VA examiner determined that the Veteran's left ear hearing loss was related to active service.  In providing the positive nexus opinion for left ear hearing loss, the examiner noted the Veteran's spouse's statement of a change in his hearing when he returned from service.  The Board finds that the Veteran and his spouse are competent to describe his symptoms.  However the Board finds that there is no evidence of record to show they have the specialized medical education, training, or experience necessary to provide a competent medical opinion as to whether the Veteran experienced bilateral hearing loss or hearing loss of one ear after his return from Vietnam.  The determination and the nature and etiology of the claimed bilateral hearing loss disability are medically complex in nature and not subject to a lay person diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that in an August 2015 correspondence submitted by the Veteran's representative, it was asserted that according to the Occupational Safety & Health Administration (OSHA) standards for a standard threshold shift, or STS, was defined in the occupational noise exposure standard at 29 CFR 1910.95(g)(10)(i) as a change in hearing threshold, relative to the baseline audiogram for that employee, of an average of 10 decibels or more at 2000, 3000, and 4000 Hertz in one or both ears.  The representative then noted that the Veteran showed standard threshold shifts at 500 Hertz, 2000 Hertz, and 3000 Hertz ranges, therefore hearing loss was shown during service.  The Board finds that OSHA regulations specifically referenced standard threshold shifts for the 2000 Hertz, 3000Hertz, and 4000 Hertz only.  In those Hertz levels the Veteran's shifts from his May 1969 entrance examination and November 1971 separation examination were 10 decibels for 2000 Hertz, 10 decibels for 3000 Hertz, and 5 decibels for 4000 Hertz, which is an average change in hearing thresholds of 8.3 decibels.  Therefore, as OSHA regulations clearly state that a standard threshold shift is 10 decibels, the Veteran's in-service thresholds shifts do not constitute a standard threshold shift under OSHA guidelines and his claim must be denied.

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a right ear hearing loss disability on a direct basis.  Moreover, because there is no evidence that the Veteran developed right ear sensorineural hearing loss to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


